Citation Nr: 1001123	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  96-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for claimed left and right knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional left knee 
disability as a result of VA hospitalization and surgery in 
July 1977.  In an April 1998 rating decision, the San Diego 
RO denied compensation under the provisions of 38 U.S.C.A. § 
1151 for a right knee disorder as secondary to a left knee 
disorder.  In June 2000, the Board remanded the claims to the 
RO for development. 

In January 2005, the Board remanded the issue of entitlement 
to service connection for a neck disorder, for a back 
disorder, and for a psychiatric disorder, and entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for claimed left knee, right knee and back disorders.  

In a February 2008 letter to the Seattle, Washington, RO, the 
Veteran indicated agreement with the denial of all claims 
except the left knee and the psychiatric disorder.  
Subsequently, the Veteran's representative argued for service 
connection for a psychiatric disorder and for compensation 
benefits under the provisions of 38 U.S.C.A.§ 1151 for left 
and right knee disabilities.  The Board deems the Veteran's 
and his representative's written communications to be a 
valid, timely withdrawal of the appeals for service 
connection for a neck disorder, a back disorder, and 
compensation under the provisions of 38 U.S.C.A.§ 1151 for 
claimed back disorders.  See 38 C.F.R. § 20.204.  The appeal 
for service connection for a psychiatric disorder and 
38 U.S.C.A. § 1151 compensation for both knees remains on 
appeal.  

In November 1996 the Veteran requested a hearing.  The RO 
notified the Veteran that a hearing was scheduled for 
February 2007.  The Veteran failed to report for the hearing, 
although the notification letter has not been returned by the 
United States Postal Service as undeliverable.  The Veteran 
has not explained his failure to report nor has he requested 
rescheduling of the hearing.  Therefore, the Board deems that 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(2009).  In October 1998, the Veteran requested two hearings; 
however, in April 1999, he withdrew those requests.

In a October 2008 decision, the Board granted service 
connection for an acquired psychiatric disorder and denied 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for claimed left and right knee disorders.  
The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2009 
Order, which granted a July 2009 Joint Motion to Remand 
(Joint Remand), the Court vacated and remanded that part of 
the Board's decision which denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
claimed left and right knee disorders.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran was hospitalized in 1977, following a subluxation 
of the left patella.  He reported approximately nine previous 
subluxations of the left patella and was noted to have 
congenital bilateral patellar subluxations.  He underwent 
surgery which entailed a Trillat-Elmslie tendon repair and a 
medial vastus advancement, and two fixation screws were 
implanted in his knee.  Following surgery, he continued to 
report pain on walking and standing.  

The Veteran has consistently attributed his additional left 
knee disability to the two screws that were placed in his 
left knee during his 1977 VA surgery and never removed.  He 
has indicated that physicians have opined that the screws 
should have been removed long ago. 

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress to require a showing 
of negligence for recovery under § 1151.  In a precedent 
opinion, VA's General Counsel held that all claims for 
benefits under 38 U.S.C.A. § 1151, that were filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  For claims filed prior to October 1, 1997 
under 38 U.S.C.A. § 1151, the only requirement was that 
additional disability or death was "the result of" VA 
hospital care, medical or surgical treatment, or examination.  
As such, the Veteran is not required to show fault or 
negligence.  See generally Brown v. Gardner, 513 U.S. 115 
(1994); 38 C.F.R. § 3.358 (2009) (applicable to 38 U.S.C.A. § 
1151 claims received prior to October 1, 1997).  In the 
present case, the Veteran initially requested compensation 
under § 1151 in May 1995.  Therefore, the provisions of 38 
C.F.R. § 3.358 apply.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized, unless VA's failure to exercise reasonable skill 
and care in the diagnosis of treatment of the disease or 
injury caused additional disability or death that probably 
would have been prevented with proper diagnosis or treatment. 
38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the Veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).  

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2009).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2009).

In the Joint Remand, the Court noted that, in its October 
2008 denial of the Veteran's claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for claimed left and right knee disorders, the Board 
relied on a November 2007 VA opinion in which the examiner 
concluded that the condition of the appellant's left knee was 
not the result of natural progression of the knee disability, 
but was a "necessary consequence" of VA surgery and 
hospitalization in July 1977.  The examiner noted a 
"definite disability" of the left knee and diagnosed the 
Veteran with left knee status post patellar tendon 
realignment procedure with degenerative arthritis and 
residual two-screw fixation of the proximal tibia.  The Court 
noted that both the Board and the RO had denied the Veteran's 
claim on the basis that there was no additional disability; 
however, it was not clear from the November 2007 VA opinion 
whether the "definite disability" of the Veteran's left 
knee is attributable to the July 1977 VA surgery, or whether 
it is due to the Veteran's preexisting congenital condition.  
In addition, the Court indicated that the examiner did not 
comment on whether any additional disability is attributable 
to the failure to remove the screws subsequent to the 
procedure as asserted by the Veteran.  

Thus, a remand is necessary to obtain another VA opinion 
which specifically addresses whether there is additional 
disability due to the VA's July 1977 surgery for the 
Veteran's left knee condition or to the failure to remove the 
screws subsequent to the procedure.  

With respect to the Veteran's right knee, the Veteran has 
claimed that his right knee disorder is secondary to his left 
knee disorder.  The RO did not inform the Veteran about what 
he would need to show to establish service connection on a 
secondary basis due to aggravation.  When aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310 (2009).  The Veteran must be provided with 
this notice.  

In addition, if it is found that there is additional 
disability due to the VA's July 1977 surgery for the 
Veteran's left knee condition or to the failure to remove the 
screws subsequent to the procedure, then the Veteran should 
be afforded a VA orthopedic examination to determine whether 
his right knee disability is proximately caused by or is 
aggravated by his left knee disability.  

The Board notes that the Veteran has submitted additional 
evidence subsequent to the most recent issuance of a 
supplemental statement of the case.  In his 90-Day Letter 
Response Form, dated on October 6, 2009, the Veteran 
indicated that he wished for his case to be remanded to the 
AOJ for review of this newly submitted evidence.  The AOJ 
should take this new evidence into consideration in 
adjudicating the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should make arrangements for 
the Veteran's claims file to be provided 
to an examiner in order to render an 
opinion as to whether there was 
additional disability which resulted from 
the VA care provided to the Veteran in 
July 1977 and his left and right knee 
disorders.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence, and the report 
should so indicate.  

If an additional VA examination is 
necessary in order for the examiner to 
render requested opinions, such 
examination should be scheduled and 
conducted. 

The examiner should first offer an 
opinion as to whether the Veteran's July 
1977 VA medical care/surgery caused 
additional left knee disability.  In 
rendering this opinion, the examiner 
should discuss the Veteran's left knee 
condition immediately prior to the July 
1977 VA medical care/surgery and his 
subsequent left knee condition resulting 
from the care.  If additional disability 
is found, the examiner should opine as to 
(1) whether such additional disability is 
the continuance or natural progress of 
diseases or injuries for which July 1977 
VA medical care/surgery was authorized, 
(2) whether the additional disability is 
due to VA's failure to exercise 
reasonable skill and care in the 
diagnosis of treatment of the disease or 
injury which could probably have been 
prevented with proper diagnosis or 
treatment, to include failure to remove 
the screws subsequent to the procedure, 
(3) whether such additional disability is 
actually the result of the 1977 VA 
medical care/surgery or an aggravation of 
an existing condition or is merely 
coincidental with the 1977 VA medical 
care/surgery and (4) whether the 
additional disability is a necessary 
consequence of the 1977 VA medical 
care/surgery.

In addition, the examiner should note 
whether there are consent forms in the 
claims file for the July 1977 procedure 
and, if so, whether they adequately 
explain the proposed diagnostic or 
therapeutic procedure or course of 
treatment; the expected benefits; 
reasonably foreseeable associated risks, 
complications, or side effects; 
reasonable and available alternatives; 
and anticipated results if nothing is 
done.  Finally, the examiner should opine 
whether the Veteran's current left knee 
disability was an event not reasonably 
foreseeable and whether the risk of that 
event was the type of risk that a 
reasonable health care provider would 
have disclosed in connection with the 
informed consent.

If it is found that there is additional 
disability due to the VA's July 1977 
surgery for the Veteran's left knee 
condition or that there is any additional 
disability attributable to the failure to 
remove the screws subsequent to the 
procedure, and that the proximate cause 
of the additional disability is either 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA 
in furnishing the medical or surgical 
treatment or is an event not reasonably 
foreseeable, then the Veteran should be 
afforded a VA orthopedic examination to 
determine whether his right knee 
disability is proximately caused by or is 
aggravated by his left knee disability.  

If the etiology of the Veteran's 
disorders is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, taking into consideration the 
provisions of 38 C.F.R. § 3.358.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


